department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil no february dear this letter is in reply to your correspondence dated date to mrs clinton you said you switched jobs in and your second employer was withholding social_security_taxes from your wages even though the wages that you received from your first employer for already exceeded the contribution_and_benefit_base you expressed concern that the collection of employee social_security_taxes by two or more employers in this situation creates an undue tax burden for an employee we are providing the following general information we hope will clarify this issue every employer who makes payment of wages to an employee for employment as those terms are defined in the federal_insurance_contributions_act fica incurs liability for the employer tax imposed by that act which includes the social_security_tax no employer is excused from liability for the tax solely on the basis of the employee’s wages from another employer however if an employee receives wages from more than one employer during a calendar_year and the wages exceed the contribution_and_benefit_base which is effective for that year the employee is entitled to a credit or refund of any amount of tax on that part of the wages that exceeds the contribution_and_benefit_base of such wages for the calendar_year sec_6413 thus you can request a credit or refund of any social_security_tax withheld in from your wages in excess of the contribution and benefit wage_base amount on your form_1040 u s individual_income_tax_return filed for congress considered the issue of liability of employees for the employee tax imposed by the fica on wages received from all employers in connection with tax legislation in prior to employees performing services for more than one employer in a calendar_year were liable for the employee tax under the fica on wages received from all employers as a result congress included the special_refund provisions in the social cor-100551-01 security act amendments of permitting employees to obtain a credit or refund without interest of the employee tax paid on the total in excess of the contribution_and_benefit_base if they file a claim_for_refund in considering these provisions the senate committee on finance on the social_security act amendments of in senate report no published in cumulative bulletin beginning at page 76th congress 1st session stated in part under existing law remuneration received by an employee with respect to employment during any calendar_year is taxable up to and including dollar_figure received by the employee from each employer he may have during the year hence an employee who has more than one employer may be required to pay the old-age-insurance employee’s tax on aggregate wages in excess of dollar_figure the committee believes this bears harshly on the individual having more than one employer during a calendar_year and has accordingly incorporated an agreement which permits the employee to obtain a refund without interest of the tax paid on the aggregate in excess of dollar_figure earned after date provided a timely claim is filed for administrative reasons the committee has not disturbed the liability of the employee having more than one employer for tax on each dollar_figure of wages from each employer or the requirement that each employer shall deduct the employee’s tax from wages which he pays his employee within the dollar_figure maximum no ground for relief exists in the case of the employer’s tax each employer will and should be liable for tax with respect to the first dollar_figure paid to each employee notwithstanding the employee may be receiving or may later in the year receive wages from another employer the internal revenue service’s mandate is to carry out the provisions of the tax laws as enacted by the congress we have no administrative authority to change or alter the laws where as in this matter the law is specific and the intent of the congress concerning that law is clear if you have any questions please contact not a toll-free number sincerely of this office at michael a swim chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities
